As filed with the Securities and Exchange Commission on December 2, 2013 REGISTRATION STATEMENT NO. 333-92032 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT NO. 333-92032 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PACIFIC RIM MINING CORP. (Exact Name of Registrant as Specified in its Charter) British Columbia, Canada Not Applicable (State or Other Jurisdiction of (IRS Employer Incorporation) Identification No.) Suite #1050 – 625 Howe Street Vancouver, B.C., Canada V6C 2T6 (Address of Principal Executive Offices) (Zip Code) EMPLOYEES’ AND DIRECTORS’ STOCK OPTION AND STOCK BONUS PLAN INCENTIVE STOCK OPTION PLAN (Full title of Plan) Thomas C. Shrake 3550 Barron Way, Suite 12B Reno, Nevada, 89511 (775) 852-5888 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o DEREGISTRATION OF SECURITIES; TERMINATION OF REGISTRATION STATEMENT This Post-Effective Amendment (the “Post-Effective Amendment”) constitutes Amendment No. 1 to the registration statement on Form S-8 (File No. 333-92032) (the “Registration Statement”) filed by Pacific Rim Mining Corp. (the “Company”). On December 2, 2013, the Company filed a Form 15 with the Securities and Exchange Commission to effect the deregistration of its common stock under the Securities Exchange Act of 1934, as amended. In accordance with undertakings made by the Company in the Registration Statement, this Post-Effective Amendment is being filed for the sole purpose of terminating the Registration Statement and deregistering any unissued shares previously registered under the Registration Statements and issuable under the Employees’ and Directors’ Stock Option and Stock Bonus Plan and the Incentive Stock Option Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and Rule 478 thereunder, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Reno, State of Nevada, on December 2, 2013. PACIFIC RIM MINING CORP. By:/s/ Thomas C. Shrake Thomas C. Shrake President and Chief Executive Officer Note: No other person is required to sign this Post-Effective Amendment No. 1 to the Registration Statement in reliance on Rule 478 of the Securities Act of 1933.
